Ferguson, Judge
(dissenting):
I dissent.
I do not agree, as the majority infer, that the statute in this case (District of Columbia Code, 1967 edition, Title 22, section 22-2101) is so “plain and unambiguous” that it “is to be applied, not interpreted.” In that regard, I find it significant that “[t]his statute has never been construed by the courts of the District of Columbia.”
The defendants in this case each pleaded guilty to charges of desertion, absence without leave, escape from confinement, robbery, assault with a means likely to produce grievous bodily harm, and kidnaping, in violation of the Uniform Code of Military Justice, Articles 85, 86, 95, 122, 128, and 134, 10 USC §§ 885, 886, 895, 922, 928, and 934, respectively. They were sentenced to dishonorable discharge, forfeiture of all pay and allowances, and to be confined *146at hard labor for three years. We granted review on the contention of the appellants that their pleas of guilty were improvidently entered in that the stipulated facts do not make out the offense of kidnaping.
According to the stipulation, the two accused and Corporal Clopper met at the E & R Center at Da Nang, Vietnam. After socializing together, Clopper went inside the Air Freight Terminal to sleep. Thereafter,
“. . . at about 0430, 28 November 1967, they grabbed him and forced him outside the terminal. Private SOKOL had a .45 caliber pistol which he thrust into Corporal CLOP-PER’S back.
“Once outside, Private First Class CHARLTON and Private SOKOL took Corporal CLOPPER at gunpoint about 20 to 25 feet from the Terminal and demanded that he give them his money. When Corporal CLOPPER protested and tried to talk them out of it, Private First Class CHARL-TON struck him on the chest and told him to shut up. When Corporal CLOPPER continued to try to talk them out of robbing him, Private SOKOL told him to shut up and hit him on the head with the .45 caliber pistol, knocking him to the ground and causing a 1:1 inch laceration on the head, which required five stitches to close.
“At this point Private First Class CHARLTON and Private SOKOL tied Corporal CLOPPER’s feet with his boot laces, tied his hands behind him and stuffed an old undershirt in his mouth for a gag. They then took him 10 to 15 feet to a one foot deep cement drainage gutter outside the Terminal and dropped him in. Before dropping him in the gutter, Private First Class CHARLTON and Private SOKOL took Corporal CLOP-PER’s money which consisted of $385.00 in Military Payment Certificates and $2.00 in green backs. They then left Corporal CLOPPER and went in the direction of the R & R Center. They were apprehended on 1 December 1967.” [Prosecution Exhibit 2.]
When Congress enacted the Uniform Code of Military Justice it did not include therein a specific proscription against the crime of kidnaping. Nor did the President in prescribing the Manual for Courts-Martial, United States, 1951, denominate such an offense as one to be punished under Article 134 of the Code, the general article, which makes punishable “all disorders and neglects to the prejudice of good order and discipline in the armed forces, all conduct of a nature to bring discredit upon the armed forces, and crimes and offenses not capital.”
We initially faced the question of this omission in United States v Picotte, 12 USCMA 196, 30 CMR 196. There we held that the crime of kidnaping was punishable, in that case, under Article 134, by reason of Title 18, United States Code, section 13, commonly referred to as the Assimilative Crimes Act. See also United States v Wright, 12 USCMA 202, 30 CMR 202, and United States v Harkcom, 12 USCMA 257, 30 CMR 257. In such circumstances, the applicable state law and penalty becomes the Federal law and penalty for purposes of adjudication of the case then under consideration. United States v Rowe, 13 USCMA 302, 32 CMR 302. Not until United States v Jackson, 17 USCMA 580, 38 CMR 378, were we called upon to consider a conviction for kidnaping under the general article, where neither the Assimilative Crimes Act, nor the Federal or District of Columbia laws were directly applicable, the offense having occurred outside the jurisdiction of the United States.
In Jackson, supra, the evidence reflected that the accused and two companions left their camp without authority and proceeded to a nearby village. There, at riñe and bayonet point, they forced three male villagers to accompany them in search of female companionship. Failing in their purpose, Jackson and one of his companions decided to leave and forced the villagers to guide them to their camp. Rather than risk being shot while attempting to cross the camp perimeter in the dark, they tied up the Vietnamese and, using one of them as a pillow, went to sleep. Awakening at dawn, they untied and *147released the Vietnamese and entered the camp. The question at trial was the applicable law and punishment governing this offense. The law officer excluded from his consideration, as inapplicable, because of the situs of the offense, both the Federal and District of Columbia laws, each of which allows, as a maximum, life imprisonment to be imposed for violation of either statute. Instead, he declared that, in his opinion, the punishment was limited by the court-martial sentence power under Article 1S4 of the Code (which provides for punishment “at the discretion of such court”), and this authorized confinement at hard labor for life.
In Jackson, supra, we held that while the law officer was correct in his determination that a life penalty was imposable under Article 134, subject to the limitations of Articles 181 and 552 of the Code, supra, 10 USC §§ 818 and 855, and the customs of the service (paragraph 127c, Manual, supra), the gravamen of the offense committed by the accused being essentially the same as the offense of kidnaping proscribed in the United States Code and the District of Columbia Code, he erred in excluding these laws from consideration as “ ‘an appropriate frame of reference . . . for measuring the punishment.’ United States v Blevens ... [5 USCMA 480, 18 CMR 104], at page 492.” United States v Jackson, supra, at pages 583 and 584.
The alleged offense in the ease at bar also occurred in Vietnam. As the majority read the stipulation, the victim was “ ‘seized,’ ” “ ‘carried away,’ ” “ ‘held,’ ” and “ ‘detained,’ ” conceivably for the purpose of avoiding apprehension and to facilitate the flight of the accused from authority. From this they conclude that the conduct of the accused comes within the literal language of the District of Columbia Statute.
The District of Columbia Code, 1967 edition, Title 22, section 22-2101, provides in pertinent part:
“Whoever shall be guilty of . . . seizing, confining, inveigling, enticing, decoying, kidnaping, abducting, concealing, or carrying away any individual by any means whatsoever, and holding or detaining . . . such individual for ransom or reward or otherwise . . . shall, upon conviction thereof, be punished by imprisonment for life or for such term as the court in its discretion may determine.”
Prior to the 1965 amendment of this Code (Public Law 89-347, section 3, 79 Stat 1307, 89th Congress, 1st Session, November 8, 1965), kidnaping in the District of Columbia was, by statute, restricted to those cases wherein the purpose was for ransom or reward. In order to bring the existing law into closer conformity with the Federal statute, the Congress added to the purpose of the proscribed action the words “or otherwise, except, in the case of a minor, by a parent thereof.” (Senate Report No. 623, page 3, and House Report No. 1129, page 2, both to accompany S. 1320, 89th Congress, 1st Session.) My brothers find it significant that Congress, in amending the District Code, did not adopt the proposed language for a kidnaping statute contained in the American Law Institute’s Model *148Penal Code, section 212.1 (Proposed Official Draft, May 4, 1962) :
“A person is guilty of kidnapping if he unlawfully removes another from his place of residence or business, or a substantial distance from the vicinity where he is found, or if he unlawfully confines another for a substantial period in a place of isolation, with any of the following purposes :
(a) to hold for ransom or reward, or as a shield or hostage; or
(b) to facilitate commission of any felony or flight thereafter; or
(c) to inflict bodily injury on or to terrorize the victim or another; or
(d) to interfere with the performance of any governmental or political function.
“Kidnapping is a felony of the first degree unless the actor voluntarily releases the victim alive and in a safe place prior to trial, in which case it is a felony of the second degree. A removal or confinement is unlawful within the meaning of this Section if it is accomplished by force, threat or deception, or, in the case of a person who is under the age of 14 or incompetent, if it is accomplished without the consent of a parent, guardian or other person responsible for general supervision of his welfare.”
The stated motivation behind the American Law Institute’s efforts to secure the adoption of a model code for kidnaping was the existence of serious inequities among the States in the laws then in force (some provided for degrees of kidnaping — simple and aggravated — with penalties ranging from five years to life or death), and judicial interpretations thereof, especially as they pertained to situations where, as here, the kidnaping was incidental to the commission of some other offense, such as, rape, robbery, or other felony, where the penalties for these offenses are less than death or life imprisonment. The statutes of California and New York were utilized to illustrate the variety of grading arrangements. (See American Law Institute, Model Penal Code, Tentative Draft No. 11, April 27, 1960, section 212.1, page 10.) As the writers of the Tentative Draft stated: “Examples of abusive prosecution for kidnapping are common.”3
I believe that the charging of kidnap-ing under the particular facts of this case is such an abuse. This Court, by reason of the present conviction, has been placed in a position of construing a statute which has never been interpreted by the courts of the jurisdiction in which this statute applies. Only one case is cited in the District of Columbia Code Encyclopedia, 1967 Edition, of a prosecution under section 22-2101 (Hard v Splain, 45 App DC 1 (1916)), and that involved the taking of a minor child by the father from the mother in violation of a separation agreement. The court held that this was not kidnap-ing within the purview of the statute.
In view of the unquestioned opportunity in the District of Columbia to allege kidnaping under circumstances similar to those which pertain here, and considering the propensity of prosecutors to charge as many offenses as the transaction is capable of supporting, I am constrained to believe that the lack of cases indicates a general feeling in the legal profession that a charge of kidnaping in such a situation would not be sustainable under section 22-2101. Cf. United States v Morgan, 8 US CM A 341, 24 CMR 151.
According to the stipulation, quoted above, the victim was bound and transported to the drainage ditch during the commission of the robbery. He was not relieved of his wallet until just before being dropped into the ditch. I do not believe this makes out the offense of kidnaping. All of the acts were part of the robbery and done in pursuance thereof. By holding these facts to constitute kidnaping, with a consequent possible life penalty, we open the door to a veritable flood of similar charges. In addition, as contended by appellate *149defense counsel in their brief, “[i]t takes little imagination to see how the addition of a kidnapping charge might increase the pressure to seek a guilty plea bargain rather than risk a life sentence that might be imposed after a trial.” See United States v Cummings, 17 USCMA 376, 38 CMR 174, where, at page 377, we commented on the dangers inherent in pretrial agreements.
I believe this activity, standing alone, comes within the purview of Article 97, Code, supra, 10 USC § 897, which states:
“Art. 97. Unlawful detention.
“Any person subject to this chapter who, except as provided by law, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.”
The Table of Maximum Punishments, paragraph 127e, Section A, Manual, supra, provides the maximum imposable punishment for this offense as dishonorable discharge, total forfeitures, and confinement at hard labor for three years.
I am not unaware that in United States v Hardy, 11 USCMA 487, 29 CMR 303, I stated, in dissent, my belief that the application of Article 97 should be limited to restraints imposed by those acting in the capacity of persons enforcing the law. See also my separate opinion in United States v Picotte, supra. The majority, in Hardy, however, held to the contrary in view of the language in paragraph 176, Manual, supra, which provided that the scope of the Article was not limited to law enforcement personnel but included all persons subject to the Code. Hardy is the law of this Court and we should follow it. My brothers, in their opinion in this case, have not mentioned Hardy nor the applicability of Article 97.
As suggested in Picotte, supra, “under certain facts and circumstances, a crime denounced by the Article [97] might be found to be a lesser included offense of kidnaping.” It is my opinion that the facts and circumstances of this case could provide a proper vehicle for such a determination.
Where there is a serious misunderstanding as to the maximum imposable punishment, a guilty plea may be held improvident. United States v Hamill, 8 USCMA 464, 24 CMR 274. I would so find in this case.
Accordingly, I would reverse the decision of the board of review and direct that a rehearing be ordered.

 “Art. 18. Jurisdiction of general courts-martial.
“Subject to section 817 of this title (article 17), general courts-martial have jurisdiction to try persons subject to this chapter for any offense made punishable by this chapter and may, under such limitations as the President may prescribe, adjudge any punishment not forbidden by this chapter, including the penalty of death when specifically authorized by this chapter. General courts-martial also have jurisdiction to try any person who by the law of war is subject to trial by a military tribunal and may adjudge any punishment permitted by the law of war.”


 “Art. 55. Cruel and unusual punishments prohibited.
“Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this chapter. The use of irons, single or double, except for the purpose of safe custody, is prohibited.”


 See also “A Rationale of the Law of Kidnapping,” 53 Columbia Law Review 540 (1953); “Room-to-Room Movement: A Risk Rationale for Aggravated Kidnapping,” 11 Stanford Law Review 554 (1959).